Third District Court of Appeal
                               State of Florida

                          Opinion filed April 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1347
                      Lower Tribunal No. 13-332 CC
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                   Central Therapy Center, Inc.,
               a/a/o Yaima Ramirez Alburquerque,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines);
Corredor & Husseini, P.A., and Maria E. Corredor, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Doral Health Ctr., P.A. v. State Farm Mut. Auto. Ins.

Co., 324 So. 3d 996, 998 (Fla. 3d DCA 2021) (affirming due to lack of

preservation where appellant presented only deposition transcripts in

opposition to summary judgment motions and did not otherwise provide

sufficient record to discern whether arguments made on appeal were

presented to trial court).




                                    2